In an action to recover damages for the death of plaintiff’s intestate during an operation in the appellant’s hospital, resulting from an explosion of anesthetic gases being administered, judgment entered on the verdict of a jury in favor of plaintiff reversed on the law and the facts and a new trial granted, with costs to abide the event. The verdict, implying that the explosion was caused by appellant’s negligence, is against the weight of the evidence. Furthermore, it was prejudicial error to permit Dr. Shaw to be cross-examined with reference to statements contained in an article written by Dr. Green, to the effect that none of the sixty-three static fires referred to therein occurred under a setup which was regarded as offering maximum protection, and that in none of such eases was there present even such safeguards as were then being recommended, permitting the jury to draw the inference therefrom that the explosion involved in this accident could not have occurred, if proper safeguards had been adopted. Nolan, P. J., Johnston, Adel, Wenzel and Schmidt, JJ., concur.